Citation Nr: 0929312	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for bilateral 
external otitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 
1953.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 1953 RO decision denied entitlement to service 
connection for bilateral external otitis; the Veteran did not 
appeal.  

2.  Evidence received since the August 1953 RO decision is 
not new and material.  


CONCLUSIONS OF LAW

1.  The August 1953 RO decision that denied entitlement to 
service connection for bilateral external otitis is final.  
38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 
(2008).

2.  New and material evidence has not been received since the 
August 1953 RO decision and the Veteran's claim cannot be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1953, the RO denied the Veteran's claim for 
bilateral external otitis, claimed as fungus in the ears.  
The Veteran did not appeal.  In May 2005, the Veteran filed a 
new claim for fungus in the ears.  In a September 2005 rating 
decision, the RO determined that the Veteran had not 
submitted new and material evidence and that his prior claim 
could not be reopened.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the Veteran suffered from any ear condition, 
including fungus in the ears, during his military service.  
Thus, for evidence in this case to be considered new and 
material, it must show that the Veteran was treated for an 
ear condition in service from June 1948 to April 1953, more 
than 50 years ago.   

Since the August 1953 rating decision, the Veteran has 
submitted current VA treatment records.  While these records 
are new, they are not material, as there is nothing in these 
medical records to show that the Veteran was treated for any 
kind of ear condition in service more than 50 years ago, or 
indeed that he even has a current diagnosis of bilateral 
external otitis.  

The Veteran has also submitted a copy of a VA Form 3102, 
which he has labeled Exhibit D, and insists it is proof that 
he was treated for an ear condition in service.  However, it 
is clear that this form is merely a request for medical 
records made by the RO in July 1953 as part of the Veteran's 
original claim for service connection.  Fungus in the ears is 
listed on this form as an alleged disability only and this 
form is not proof that the Veteran was actually treated for 
this disability in service.  The RO was merely trying to 
determine if there was additional evidence that would confirm 
the existence of the claimed ear condition in service.  

It is important for the Veteran to understand that even if 
this form did note treatment for the condition during service 
from June 1948 to April 1953, this would not necessarily 
indicate that the Veteran has a current problem that can be 
reasonably traced back to his service more than 50 years ago. 

The Veteran has also submitted a copy of a VA Form 10-2731 
Request for Administrative and Adjudicative Action from July 
1953, which he has labeled Exhibit E.  This form shows that 
the Veteran was treated for bilateral external otitis in July 
1953, several months after separation from service, and that 
the VA Medical Division was requesting a determination as to 
whether this disability was service connected, apparently 
based on the Veteran's statements to treatment providers that 
he had first experienced the condition in service.  

While service connection may be granted on a presumptive 
basis for certain chronic medical conditions if present to a 
compensable degree within one year of service, external 
otitis is not one of these conditions.  See 38 C.F.R. 
§ 3.309.  Thus, the fact that the Veteran was treated for 
bilateral external otitis in July 1953, after separation from 
service, is not evidence that the Veteran suffered from this 
condition in service.  

In this regard, the Board notes that at the Veteran's 
separation examination in April 1953, the Veteran's ears were 
found to be normal and no evidence of any ear condition is 
noted at the examination or indeed in any of the Veteran's 
service treatment records.  

There is no evidence of record to suggest that the RO failed 
to consider any relevant evidence in deciding the Veteran's 
original claim in August 1953 and the evidence the Veteran 
has submitted since that decision is either not new or not 
material and his claim for entitlement to service connection 
for bilateral external otitis cannot be reopened.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the Veteran's service connection claim has not 
been reopened, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify, other than as to how VA 
assigns disability ratings and effective dates, was satisfied 
by way of a letter sent to the Veteran in August 2005, prior 
to the initial unfavorable RO decision.  This letter informed 
the Veteran of what evidence was required to reopen his claim 
and to substantiate his claim, as well as VA and the 
Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA treatment records.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


